Case 9:19-cr-80211-RKA Document 18 Entered on FLSD Docket 01/15/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-80211-CR-MARRA/Matthewman

  UNITED STATES OF AMERICA

  vs.

  McKENZY SAINT REMY,

        Defendant.
  ___________________________________/

                             UNITED STATES’ MOTION IN LIMINE FOR
                               ADMISSION OF A-FILE DOCUMENTS

         The United States of America, by and through the undersigned Assistant United States

  Attorney, files this motion in limine regarding the admissibility of documents contained in the

  Alien Registration File (A-File) of Defendant McKenzy Saint-Remy.

                                            Background

         The Defendant is charged in a single count Indictment with Reentry of a Removed Alien,

  in violation of Title 8, United States Code, Sections 1326(a) and (b). The Indictment arose out of

  the following events: On October 15, 2019, then Defendant was arrested by the Palm Beach

  Sheriff’s Office and charged with a domestic battery. As part of the booking process, the

  Defendant was fingerprinted and his fingerprints were electronically submitted to the Law

  Enforcement Support Center, which revealed that he had been previously removed from the United

  States. Immigration and Customs Enforcement (ICE) was notified of the arrest.

         ICE officers obtained a copy of the Defendant’s fingerprints and scanned it through the

  Automated Biometric Identification system and the next Generation Identification system, which

  resulted in a positive match for an individual, that is, the Defendant, who had been ordered
Case 9:19-cr-80211-RKA Document 18 Entered on FLSD Docket 01/15/2020 Page 2 of 5



  removed from the United States, subsequent to the 2007 drug trafficking offense, and was removed

  from the United States.

         Review of the Defendant’s immigration file revealed that he was born in the Bahamas of

  Haitian parentage and entered the United States in 1993 as a parolee. The Defendant was granted

  an adjustment of status and became a legal permanent resident (“LPR”) in 2004. On October 18,

  2007, the Defendant entered a no contest/nolo contendere plea in the Seventeenth Judicial Circuit

  in Broward County for the offense of Attempted Trafficking in Cocaine. The Defendant’s LPR

  status was revoked and he was ordered removed on March 5, 2008. The Defendant was removed

  from the United States to Haiti on January 22, 2014, after Bahamian authorities rejected ICE’s

  request for travel documents and receipt of travel documents from Haitian authorities.

         A subsequent fingerprint comparison determined that the fingerprints taken from the

  Defendant on October 15, 2019, were made by the same individual who had previously been

  removed from the United States on January 22, 2014.

         Further review of the Defendant’s Alien file revealed that the Defendant did not receive

  the consent of the Attorney General or his successor, the Secretary of Homeland Security, to apply

  for readmission to the United States.

                                              Discussion

           The crime of reentering the United States after removal or deportation, in violation of

  Title 8, United States Code, Sections 1326(a) and (b), has the following elements: (1) the defendant

  was an alien at the time alleged in the indictment; (2) The defendant had been removed or deported

  previously from the United States; (3) the defendant knowingly entered or was found in the United


                                                   2
Case 9:19-cr-80211-RKA Document 18 Entered on FLSD Docket 01/15/2020 Page 3 of 5



  States; and (4) the defendant had not received the consent of the proper legal authority to reapply

  for admission to the United States. 8 U.S.C. § 1326; 11th Cir. Pattern Jury Instruction O97 (2016).

  Documents contained in the Defendant’s A-File, denominated as A077 001 516, are relevant to

  prove that the Defendant committed the charged offense.

           The United States anticipates introducing selected documents contained within the

  Defendant’s A-File, which this author submits are admissible under the hearsay exceptions listed

  in Federal Rules of Evidence 803. The Eleventh Circuit has recognized that immigration or A-File

  documents may be properly admitted under the public records exception, Federal Rule of Evidence

  803(8). See, United States v. Agustino-Hernandez, 14 F.3d 42, 43 (11th Cir. 1994) (involving

  portions of Alien’s A-File, including warrants of deportation, an order to show cause, and a Form

  I-194 indicating the alien had previously been warned of the penalties of reentry); United States v.

  Caraballo, 595 F.3d 1214, 1226 (11th Cir. 2010) (involving multiple I-213 Record of

  Deportable/Inadmissible Alien form completed by a Customs and Border agent after interviewing

  aliens); United States v. Santos, 2020WL102253 *10 (11th Cir. Jan. 9, 2020)(“in light of our own

  precedent addressing other immigration forms kept in an alien’s A-File ..., we conclude that

  Santos’ annotated Form N-400 [naturalization] application falls within Rule 803(s)’s public

  records exception.”).




                                                   3
Case 9:19-cr-80211-RKA Document 18 Entered on FLSD Docket 01/15/2020 Page 4 of 5



                                            Conclusion

         WHEREFORE, for the reasons stated above, the United States respectfully requests that

  the Court issue a pre-trial Order ruling that documents contained in the Defendant’s A-File are

  admissible as public records pursuant to Federal Rule of Evidence (803)(8).

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                                     /s/ Robin W. Waugh
                                                     ROBIN W. WAUGH
                                                     Assistant United States Attorney
                                                     Florida Bar #: 537837
                                                     500 South Australian Avenue, 4th Flr.
                                                     West Palm Beach, Florida 33401
                                                     Tel: (561) 820-8711
                                                     Fax: (561) 659-4526




                                                 4
Case 9:19-cr-80211-RKA Document 18 Entered on FLSD Docket 01/15/2020 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 15, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.



                                           s/ Robin w. Waugh
                                           ROBIN W.WAUGH
                                           ASSISTANT UNITED STATES ATTORNEY




                                              5
